Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/25/2019 for application number 16/394,652. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and claims.
Claims 1 – 22 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6, and 15 – 17 are objected to because of the following informalities: 
In claim 6, on line 3 of page 21, replace “different than” with ----different from-----.
In claim 15, on line 3 of page 24, replace “different than” with ----different from-----.
Claims 16 and 17 are objected as both are identical.
  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites, “The method of claim 9, further comprising: using the metadata to locate one or more selected bootable images stored in multiple OS partitions on the system storage of the information handling system without mounting the complete filesystems of the OS partitions; and then loading and booting the selected bootable images on the programmable integrated circuit”, which depend from claim 9, recited same limitation and therefore not further limiting method steps of the claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 16 – 17 recites “---where the one or more selected bootable images comprise multiple bootable images stored in non-contiguous storage locations in the at least one operating system (OS) partition on system storage of the information handling system; and where the method further comprises then loading and booting the multiple selected bootable images together on the programmable integrated circuit.” The examiner could not find any description in specification loading and booting the multiple selected bootable images together on the programmable integrated circuit.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 16 – 17 recites “--- and where the method further comprises then loading and booting the multiple selected bootable images together on the programmable integrated circuit.” It is not clear how to load and boot the multiple selected bootable images together on the programmable integrated circuit is performed. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 – 4, 6, 8, 18 – 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 20060174055 A1 in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar].
As to claims 1, and 18 Flynn teaches a system [para 0007, fig. 1] and method [para 0007], comprising: creating one or more selected bootable images [created multiple firmware image modules, VROM modules] on system storage [42, hard drive] of an information handling system by writing the one or more selected bootable images to respective locations on the system storage [creating VROM modules][para 0007 – 0008, 0042, 0047, 0050]; updating metadata [VROM pointer] with an identity of a current storage location [unique identifier] of each of the created selected bootable images [VROM modules] on the system storage [42] of the information handling system [para 0005], the metadata [VROM pointer in VROM] being separate and different [provide location outside and independence for VROM modules] from filesystem data of the at least one OS partition [VROM modules][para 0006, 0038, 0042, 0044, 0047 - 0048]. 
However, Flynn does not teach explicitly writing bootable images in at least one operating system (OS) partition.
Sarkar teaches in the same filed of endeavor a system [700, computing system, fig. 7] comprising: at least one programmable integrated circuit [FPGA field programmable gate array, para 0051]; system storage coupled to the programmable integrated circuit [para 0051, as shown in fig. 7] and method for updating system 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Flynn and Sarkar before the effective filing date of the claimed invention, to combine and modify a system storage [42 hard drive] as disclosed by Flynn to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] as taught by Sarkar in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036]. 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036].

2. The method of claim 1, where the selected bootable images are only a portion of all the bootable images being written to respective locations in the at least one OS partition on the system storage; and where the method further comprises: responding to the creation of the one or more selected bootable images on the system storage by 
As to claim 3, Flynn further teaches,  where the metadata is stored in non-volatile storage [40 ROM] of the information handling system separately [elsewhere] from the filesystem data of the at least one OS partition [in hard drive 42][para 0037]; and where the method further comprises updating the metadata [VROM pointer] with the current storage location of the selected bootable images stored in the at least one operating system (OS) partition prior to using the metadata to locate the selected bootable images stored in the at least one operating system (OS) partition on the system storage of the information handling system [para 0012, 0015, 0037, 0041 – 0042].
As to claims 4 Sarkar further teaches storing updated system image and changing the boot location from allocation of the system disk image to a location of the updated system disk image which includes, where the current storage location of 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036].
As to claim 6, Flynn further teaches, where the selected bootable images comprise recovery images of a diagnostic OS [recovery]; and where the method further comprises executing a first OS during a system runtime, the first OS being different than the diagnostic OS [para 0039].
As to claim 8, Flynn teaches where the one or more selected bootable images comprise multiple selected bootable images [multiple virtual ROM modules, para 0007]; and where the method further comprises creating the multiple selected bootable images on the system storage [42 hard drive] of the information handling system by writing the multiple selected bootable images to multiple different OS partitions on the system storage of the information handling system [para 0007].
As to claim 19, Flynn further teaches where the selected bootable images are only a portion of all the bootable images stored in the least one OS partition on the system storage; and where the programmable integrated circuit is programmed to: .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 20060174055 A1 in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar] as applied to claim 1, above, and further in view of Jenevein et al., US 6, 615,365 B1[hereinafter as Jenevein].
As to claim 7 nether Flynn nor Sarkar, teaches creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system.
However, Jenevein teaches in the same filed of endeavor system and method for storing a computer disk image within an image partition including creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Flynn, Sarkar and Jenevein before the effective filing date of the claimed invention, to combine modified system and method of Flynn with Sarkar to include creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system [col. 7, lines 44 – 51, col. 9, lines 10 – 30, 42 – 53, 60 – 67, col. 11, lines 17 – 26, col. 12, lines 8 – 18, col. 19, lines 6 – 32] as taught by Jenevein in order to get access to part of the non-contiguous image file in the event of failure [col. 9, lines 25 - 30]. 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system [col. 7, lines 44 – 51, col. 9, lines 10 – 30, 42 – 53, 60 – 67, col. 11, lines 17 – 26, col. 12, lines 8 – 18, col. 19, lines 6 – 32] in order to get access to part of the non-contiguous image file in the event of failure [col. 9, lines 25 - 30].
Claims 9 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishinge et al., US 20150235029 A1 [hereinafter as Morishinge] in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar].
As to claims 9  and 13, Morrishinge teaches a method comprising performing the following in a pre-boot environment prior to booting [during pre-boot] an operating system (OS) on at least one programmable integrated circuit [13 chipset] of an information handling system [10 PC] [abstract, 0007, fig. 3]: using metadata [CV] to locate one or more selected bootable images stored in [CV includes on a device set by the UEFI at pre-boot stage, information on the path to a partition in which boot image is stored, para 0026] at least one operating system (OS) partition on system storage of the information handling system without mounting a complete filesystem of the at least one OS partition [boot from UEFI pre-boot e.g. without mounting the bulky OS filesystem (as explained in applicant spec. para 0007)]; and then loading [into UEFI firmware code in system memory 15], booting and executing [initializing with initialization code] the selected bootable images on the programmable integrated circuit [13, chipset][para 0044 – 0048].
 However, Morishinge does not teach integrated circuit [13 chipset] explicitly as a programmable integrated circuit and writing bootable images in at least one operating system (OS) partition.
Sarkar teaches in the same filed of endeavor a system [700, computing system, fig. 7] comprising: at least one programmable integrated circuit [FPGA field programmable gate array, para 0051]; system storage coupled to the programmable integrated circuit [para 0051, as shown in fig. 7] and method for updating system software [para 0003, 0016, 0018, 0029,] including a storage device [206] including an image partition [210, image partition] writing [update] bootable images in at least one 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Flynn and Sarkar before the effective filing date of the claimed invention, to combine and modify a system storage [42 hard drive] as disclosed by Flynn to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] as taught by Sarkar in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036]. 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036].
As to claim 10, Sarkar further teaches where the selected bootable images are only a portion of all the bootable images stored in the least one OS partition [storing system disk image and updated system image, para 0058]; and where the method further comprises loading and booting only the selected bootable images on the programmable integrated circuit without loading [para 0052] and booting the remaining bootable images stored in the at least one OS partition [para 0058 – 0059].

As to claim 11, Sarkar further teaches,  where the metadata [CV] is stored in non-volatile storage [100 ROM, para 0040, fig. 2] of the information handling system separately [elsewhere] from the filesystem data of the at least one OS partition [in hard drive 21][para 0038]; and where the method further comprises updating the metadata [CV] with the current storage location of the selected bootable images stored in the at least one operating system (OS) partition prior to using the metadata to locate the selected bootable images stored in the at least one operating system (OS) partition on the system storage of the information handling system [para 0012, 0015, 0037, 0041 – 0042].
As to claim 12, Sarkar further teaches storing updated system image and changing the boot location from allocation of the system disk image to a location of the updated system disk image which includes, where the current storage location of [system disk image] the selected bootable images [updated system disk image] comprises respective disk data offsets [ to change location] of the selected bootable 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include an image partition [210, image partition] writing [update] bootable images in at least one operating system (OS) partition and to change the boot location [para 0019, 0030 – 0031, 0034, 0042 – 0043] in order to obtain an edge computing device to allow rollback to or revert updates installed to a previous version if an error arising from updated system disk image [para 0036].
As to claim 14, Morrishinge further teaches computer system [10 PC, para 0016, fig. 10] including a firmware ROM [100] connected to serial peripheral interface (SPI) controller [14] in chipset [13] and method [para 0007] including writing the one or more selected bootable images in the at least one OS partition on a system storage device [21 HDD] of the information handling system [10] [para 0038]; and where the updated metadata [path to a partition, para 0026] is stored together with basic input/output system (BIOS) code [BIOS or UEFI firmware] in a non-volatile serial peripheral interface (SPI) Flash memory device [100 firmware ROM, para 0025 – 0026] that is separate from the system storage device [21 HDD] [para 0040 – 0042, fig. 2].
As to claim 15, Morrishinge further teaches where the selected bootable images comprise recovery images of a diagnostic OS [103 default are stores default values]; and where the method further comprises: executing a first OS during a system runtime, the first OS being different than the diagnostic OS [105, variable area][para 0042; and then responding to occurrence of a system failure where the first OS is unable to boot by locating [falsification or alteration found, para 0046], loading and booting the selected . 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishinge et al., US 20150235029 A1 [hereinafter as Morishinge] in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar] as applied to claim 9 above, and further in view of Jenevein et al., US 6, 615,365 B1[hereinafter as Jenevein].
As to claims 16 and 17 nether Morishinge nor Sarkar, teaches creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system.
However, Jenevein teaches in the same filed of endeavor system and method for storing a computer disk image within an image partition including creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system [col. 7, lines 44 – 51, col. 9, lines 10 – 30, 42 – 53, 60 – 67, col. 11, lines 17 – 26, col. 12, lines 8 – 18, col. 19, lines 6 – 32].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Morishinge, Sarkar and Jenevein before the effective filing date of the claimed invention, to combine modified system and method of Flynn with Sarkar to include creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include creating the multiple selected bootable images on the system storage of the information handling system by writing the multiple selected bootable images to respective non-contiguous storage locations in the at least one operating system (OS) partition on the system storage of the information handling system [col. 7, lines 44 – 51, col. 9, lines 10 – 30, 42 – 53, 60 – 67, col. 11, lines 17 – 26, col. 12, lines 8 – 18, col. 19, lines 6 – 32] in order to get access to part of the non-contiguous image file in the event of failure [col. 9, lines 25 - 30].

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 20060174055 A1 in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar] as applied to claim 18 above, and further in view of Morishinge et al., US 20150235029 A1 [hereinafter as Morishinge].
As to claim 20, Flynn modified by Sarkar teaches the information handling system of claim 18, where the selected bootable images are only a portion of all the bootable images stored in the least one OS partition on the system storage; and where the programmable integrated circuit is programmed to perform the following in a pre-boot environment prior to booting an OS of the information handling system: use the 
However, neither Flynn nor Sarkar teaches explicitly without mounting a complete filesystem of the at least one OS partition; and then load, boot and execute the selected bootable images.
Morisinghi teaches to use metadata to locate one or more selected bootable images stored in the at least one OS partition without mounting a complete filesystem of the at least one OS partition [boot from UEFI pre-boot e.g. without mounting the bulky OS filesystem (as explained in applicant spec. para 0007)]; and then loading [into UEFI firmware code in system memory 15], booting and executing [initializing with initialization code] the selected bootable images on the programmable integrated circuit [13, chipset][para 0044 – 0048].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Flynn, Sarkar and Morishinge before the effective filing date of the claimed invention, to combine modified system and method of Flynn with Sarkar to include to use metadata to locate one or more selected bootable images stored in the at least one OS partition without mounting a complete filesystem of the at least one OS partition [boot from UEFI pre-boot e.g. without mounting the bulky OS filesystem (as explained in applicant spec. para 0007)]; and then loading [into UEFI firmware code in system memory 15], booting and executing [initializing with initialization code] the selected bootable images on the programmable integrated circuit [13, chipset][para 0044 – 0048]. 
.
Claims 5, and 21 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US 20060174055 A1 in view of Sarkar et al., US 20200097274 A1 [hereinafter as Sarkar] as applied to claims 1, and 118 above, and further in view of Morishinge et al., US 20150235029 A1 [hereinafter as Morishinge].
As to claims 5, and 21 nether Flynn nor Sarkar, teaches writing the one or more selected bootable images in the at least one OS partition on a system storage device of the information handling system; and where the updated metadata is stored together with basic input/output system (BIOS) code in a non-volatile serial peripheral interface (SPI) Flash memory device that is separate from the system storage device.
However, Morrishinge teaches in the same filed of endeavor computer system [10 PC, para 0016, fig. 10] including a firmware ROM [100] connected to serial peripheral interface (SPI) controller [14] in chipset [13] and method [para 0007] including writing the one or more selected bootable images in the at least one OS 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Flynn, Sarkar and Morishinge before the effective filing date of the claimed invention, to combine modified system and method of Flynn with Sarkar to include writing the one or more selected bootable images in the at least one OS partition on a system storage device [21 HDD] of the information handling system [10] [para 0038]; and where the updated metadata [path to a partition, para 0026] is stored together with basic input/output system (BIOS) code [BIOS or UEFI firmware] in a non-volatile serial peripheral interface (SPI) Flash memory device [100 firmware ROM, para 0025 – 0026] that is separate from the system storage device [21 HDD] [para 0040 – 0042, fig. 2] in order to get consistency or integrity of other code stored in code are as initialization code stops the boot when falsification is found as a result of inspecting [para 0046]. 
One of ordinary skill in the art wanted to be motivated to combine and modify a system storage to include writing the one or more selected bootable images in the at least one OS partition on a system storage device [21 HDD] of the information handling system [10] [para 0038]; and where the updated metadata [path to a partition, para 0026] is stored together with basic input/output system (BIOS) code [BIOS or UEFI 
As to claim 22, Flynn teaches, where the one or more selected bootable images comprise multiple selected bootable images [multiple virtual ROM modules, para 0007] stored on multiple different OS partitions of the system storage [42 hard drive] [para 0007].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NITIN C PATEL/Primary Examiner, Art Unit 2186